Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	An Amendment Filed After Final Rejection was received on April 8, 2021.  The April 8 Amendment is entered.  The April 8 Amendment amends claims 1.  After entry of the April 8, Amendment, Claims 1-4, and 15 remain elected, and pending.  Claims 5-14 are not elected, and pending.
April 13, and April 14 Interviews
	On April 13, the Examiner called and conducted a brief interview with Applicant’s Representative, David Hardy.  The Examiner proposed rejoining claims 5-8, and allowing claims 1-8, and 15, if the remaining claims 9-14 were canceled.  Mr. Hardy agreed to convey the suggestion to the client, and report back the client’s decision to the Examiner.
	On April 14, a second brief interview was conducted when Mr. Hardy reported that his client had agreed to the proposal, and granted the authority to the Examiner to cancel claims 9-14 by an Examiner’s Amendment, that would advance claims 1-8, and 15 along to allowance.
Examiner’s Amendment
	Please cancel claims 9-14 in all versions of the claimed invention.
	Please rejoin claims 5-8 in all versions of the claimed invention.
	
	Accordingly, after a final clearance search, and subject to the above Examiner’s Amendment, claims 1-8, and 15 are allowed, and claims 5-8 are canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        4-14-2021